NOTICE
This Order was filed under            2022 IL App (4th) 210456-U
Supreme Court Rule 23 and is
                                                                                        FILED
                                             NO. 4-21-0456                             August 1, 2022
not precedent except in the
                                                                                        Carla Bender
limited circumstances allowed
                                     IN THE APPELLATE COURT                        4th District Appellate
under Rule 23(e)(1).
                                                                                         Court, IL

                                              OF ILLINOIS

                                          FOURTH DISTRICT


   BRIAN HARGARTEN,                                             )      Appeal from the
             Plaintiff-Appellant,                               )      Circuit Court of
             v.                                                 )      Sangamon County
   GALEN DELLINGER, JOSHUA SIMMS, and                           )      No. 18MR791
   AMY BURLE,                                                   )
             Defendants-Appellees.                              )      Honorable
                                                                )      Chris Perrin,
                                                                )      Judge Presiding.



                   JUSTICE HARRIS delivered the judgment of the court.
                   Justices Turner and Steigmann concurred in the judgment.

                                                ORDER
  ¶1      Held: Plaintiff failed to establish a due process violation in the prison disciplinary
                proceedings that resulted in the revocation of six months of good-conduct credits.

  ¶2               Plaintiff, Brian Hargarten, an inmate in the custody of the Illinois Department of

  Corrections (DOC), filed a complaint against defendants, officers of DOC, seeking a common

  law writ of certiorari. Plaintiff alleged defendants violated his due process rights in the

  disciplinary proceedings that resulted, in part, in the revocation of six months of good-conduct

  credits. Defendants answered the complaint by filing the administrative record of the underlying

  proceedings. After reviewing the record, the trial court denied plaintiff’s complaint and quashed

  the writ.
¶3             Plaintiff appeals, arguing the court erred in denying his complaint and quashing

the writ because he established a due process violation based on a denial of an opportunity to

(1) appear before an impartial tribunal and (2) present documentary evidence at the disciplinary

hearing. We affirm.

¶4                                      I. BACKGROUND

¶5             In April 2018, plaintiff was served with a disciplinary report alleging he had

violated DOC regulation 105, “Dangerous Disturbances,” and regulation 205, “Security Threat

Group or Unauthorized Organizational Activity.” See 20 Ill. Adm. Code 504.Appendix A

(Nos. 105, 205) (2017). According to the disciplinary report, plaintiff “participated in the

dangerous disturbance that took place in the North Administrative Detention Unit at Pontiac

Correctional Center involving more than 50 [o]ffenders.” The report further alleged that the

dangerous disturbance “caused for the Institution to be placed on a Level 1 lockdown and [a

state-wide] Tactical Team to report to [the prison]. [Plaintiff] *** disobeyed several direct orders

to be mechanically restrained during the dangerous disturbance[,] *** demonstrating [his]

involvement in this unauthorized organizational activity ***.”

¶6             Plaintiff appeared before the adjustment committee on April 24, 2018. Defendant

Dellinger was the chairperson, and defendant Simms was a committee member. Plaintiff pleaded

not guilty and submitted a written statement alleging the committee lacked impartiality because

defendant Dellinger had told plaintiff “the committee had been directed by higher-up prison

authorities to find [him] guilty and to revoke good conduct credits *** [r]egardless of any

exculpatory documentary evidence [plaintiff] may have produced.” Plaintiff also requested the

surveillance footage of the incident to demonstrate he did not participate in the dangerous




                                                -2-
disturbance. The committee denied his request for the surveillance footage without providing an

explanation for the denial.

¶7             Plaintiff was served with the adjustment committee’s final summary report on

May 8, 2018. The committee found plaintiff guilty and recommended, in part, the revocation of

six months of good-conduct credits. The prison’s chief administrative officer concurred with the

committee’s recommendation.

¶8             Plaintiff administratively appealed the committee’s decision by filing a grievance,

arguing the adjustment committee lacked impartiality and violated his due process right to

present documentary evidence. The grievance officer recommended the grievance be denied, and

the chief administrative officer concurred with the recommendation. Plaintiff then appealed to

DOC’s director, and the appeal was referred to the administrative review board. The

administrative review board, through defendant Burle, recommended the grievance be denied,

and DOC’s director concurred.

¶9             Having exhausted his administrative remedies, plaintiff filed the instant complaint

for a common law writ of certiorari in the trial court. Plaintiff argued his due process rights were

violated because the adjustment committee lacked impartiality and denied his request to present

video evidence without providing an explanation for the denial. In January 2020, the court

entered an order directing defendants to file the record of the disciplinary proceedings and

provide the court with the requested video evidence for an in camera inspection. A January 2021

docket entry indicates the court was “in receipt of the adjustment committee record as well as the

video evidence.”




                                               -3-
¶ 10            On July 21, 2021, the court entered a written order denying plaintiff’s complaint

and quashing the writ. The court concluded that the record “contains sufficient evidence to

support the decision of the Adjustment Committee.”

¶ 11            This appeal followed.

¶ 12                                        II. ANALYSIS

¶ 13            Plaintiff argues the trial court erred in denying his complaint and quashing the

writ because he established a due process violation based on a denial of an opportunity to

(1) appear before an impartial adjustment committee and (2) present documentary evidence at

the disciplinary hearing.

¶ 14               A. Common Law Writ of Certiorari and Standard of Review

¶ 15            “A common-law writ of certiorari is the general method for obtaining circuit

court review of administrative actions when the act conferring power on the agency does not

expressly adopt the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2014)) and the

act provides for no other form of review.” Fillmore v. Taylor, 2019 IL 122626, ¶ 67. “The

purpose of the writ was, and is, to have the entire record of the inferior tribunal brought before

the court to determine, from the record alone, whether that body proceeded according to the

applicable law.” Stratton v. Wenona Community Unit District No. 1, 133 Ill. 2d 413, 427 (1990).

“If the circuit court, on the return of the writ, finds from the record that the inferior tribunal

proceeded according to law, the writ is quashed; however, if the proceedings are not in

compliance with the law, the judgment and proceedings shown by the return will be quashed.”

Id.

¶ 16            Prisoners have a liberty interest in a shortened sentence resulting from the

application of good-conduct credits. See Wolff v. McDonnell, 418 U.S. 539, 557 (1974).



                                                  -4-
Accordingly, good-conduct credits cannot be revoked through prison disciplinary proceedings

“without the minimal safeguards afforded by the Due Process Clause of the Fourteenth

Amendment.” Ponte v. Real, 471 U.S. 491, 495 (1985). However, because prison disciplinary

proceedings differ from a criminal prosecution, “the full panoply of rights due a defendant in

such proceedings does not apply.” (Internal quotation marks omitted.) Id. Instead, a prisoner

facing possible revocation of good-conduct credits is entitled only to “the due process minima

outlined in Wolff” (id.)—i.e., the prisoner “must receive (1) advance written notice of the

disciplinary charges, (2) an opportunity, when consistent with institutional safety and

correctional goals, to call witnesses and present documentary evidence in his defense, and (3) a

written statement by the fact finder of the evidence relied on and the reasons for the disciplinary

action.” Fillmore, 2019 IL 122626, ¶ 57 (citing Wolff, 418 U.S. at 563-67). In addition, prisoners

have a “due process right to appear before a disciplinary committee composed of impartial

individuals ***.” Id. ¶ 65 (citing Wolff, 418 U.S. at 570-71).

¶ 17           “The standards of review under a common law writ of certiorari are essentially

the same as those under the Administrative Review Law.” Hanrahan v. Williams, 174 Ill. 2d 268,

272 (1996). “A claim that an administrative proceeding violated an individual’s right to due

process presents a question of law and, therefore, is subject to de novo review.” Wolin v.

Department of Financial and Professional Regulation, 2012 IL App (1st) 112113, ¶ 25.

¶ 18                            B. Claimed Due Process Violation
                                 Based on a Lack of Impartiality

¶ 19           Plaintiff first argues he established a due process violation on the basis he was

denied an opportunity to appear before an impartial adjustment committee. Specifically, plaintiff

asserts defendant Dellinger, who served as the committee’s chairperson, told him “the committee

had been directed by higher-up prison authorities to find [him] guilty and to revoke good conduct

                                                -5-
credits *** [r]egardless of any exculpatory documentary evidence [plaintiff] may have

produced.” Plaintiff cites to Epstein v. Lane, 189 Ill. App. 3d 63 (1989), in support of his

argument.

¶ 20           In Epstein, the plaintiff was convicted of escaping from DOC custody and, in a

separate prison disciplinary proceeding, was also found guilty of several DOC violations,

including escape, which resulted in the loss of good-conduct credits. Id. at 63-64. The plaintiff

thereafter filed a complaint in the trial court alleging he was denied his due process right to an

impartial hearing because “his prison counselor had initiated the criminal escape charge against

him, had testified against him before the grand jury which indicted him on that charge, then had

served as the chairman of the hearing committee which revoked his good-time credit.” Id. at 64.

The trial court dismissed the complaint, but the appellate court reversed, finding the plaintiff had

stated a cause of action. Id. at 65-66. In doing so, the Epstein court noted that “[d]ue process in

the context of a prison disciplinary proceeding prohibits those officials who have a direct

personal or otherwise substantial involvement, such as major participation in a judgmental or

decision-making role in the circumstances underlying the charge, from sitting on the disciplinary

body.” Id. at 65. Thus, the Epstein court reasoned, because the plaintiff’s counselor initiated the

criminal escape charge against him and testified before the grand jury, the counselor “played a

substantial part in the circumstances underlying the escape charge that was before the

committee” and should have been prohibited from sitting on the committee. Id. at 65-66.

¶ 21           Here, plaintiff’s argument that the adjustment committee lacked impartiality is

based solely on his conclusory assertion that defendant Dellinger, who served as the committee’s

chairperson, told him “the committee had been directed by higher-up prison authorities to find

[him] guilty and to revoke good conduct credits *** [r]egardless of any exculpatory



                                                -6-
documentary evidence [plaintiff] may have produced.” However, plaintiff makes no argument

that Dellinger or Simms participated in any proceedings which predated the charges that were

before the committee. Unlike in Epstein, plaintiff does not contend that Dellinger or Simms

initiated the charges against him or testified against him in any proceeding. Accordingly, we find

plaintiff’s reliance on Epstein unpersuasive and we reject his argument.

¶ 22                    C. Claimed Due Process Violation Based on the
                   Denial of an Opportunity to Present Documentary Evidence

¶ 23           Plaintiff next argues he established a due process violation on the basis he was

denied an opportunity to present documentary evidence at the disciplinary hearing in the form of

the surveillance tape of the incident. Plaintiff contends the surveillance footage would have

proven he did not participate in the dangerous disturbance. Defendants argue plaintiff forfeited

this argument by failing to comply with Illinois Supreme Court Rule 341 (eff. Oct. 1, 2020).

Alternatively, defendants argue plaintiff failed to establish a due process violation on this basis

because he did not demonstrate that he suffered prejudice.

¶ 24           As an initial matter, we agree with defendants that plaintiff has forfeited his

argument by failing to comply with Rule 341(h)(7) (eff. Oct. 1, 2020), which provides, in part,

that the argument section of an appellant’s brief must include “the contentions of the appellant

and the reasons therefor, with citation of the authorities and the pages of the record relied on.”

Here, however, plaintiff’s argument section includes only the conclusory assertion that the

surveillance footage “would have exonerated [plaintiff] of the offender disciplinary report,” but

it lacks citation to any authority or the pages of the record relied on. Thus, we agree plaintiff has

forfeited his argument. See, e.g., People ex rel. Illinois Department of Labor v. E.R.H.

Enterprises, 2013 IL 115106, ¶ 56 (“Failure to comply with [Rule 341’s] requirements results in

forfeiture.”). Nonetheless, we will address plaintiff’s argument, as “forfeiture is a limitation on

                                                -7-
the parties and not on the appellate court.” Jill Knowles Enterprises, Inc. v. Dunkin, 2017 IL App

(2d) 160811, ¶ 22.

¶ 25           The right to call witnesses and present documentary evidence at a prison

disciplinary hearing is limited in that “[p]rison officials must have the necessary discretion to

keep the hearing within reasonable limits and to refuse to call witnesses that may create a risk of

reprisal or undermine authority, as well as to limit access to other inmates to collect statements

or to compile documentary evidence.” Wolff, 418 U.S. at 566. Although prison officials have the

discretion to refuse inmate requests, they still must explain, “in a limited manner,” the reason for

the refusal. Ponte, 471 U.S. at 497. “[T]hey may do so either by making the explanation a part of

the ‘administrative record’ in the disciplinary proceeding, or by presenting testimony in court if

the deprivation of a ‘liberty’ interest is challenged because of that claimed defect in the hearing.”

Id. “In other words, the prison officials may choose to explain their decision at the hearing, or

they may choose to explain it ‘later.’ ” Id. “[S]o long as the reasons are logically related to

preventing undue hazards to ‘institutional safety or correctional goals,’ the explanation should

meet the due process requirements as outlined in Wolff.” Id.

¶ 26           Here, it is undisputed that defendants denied plaintiff’s request to present the

surveillance footage without providing an explanation. However, as noted by defendants, this

court will not find a due process violation absent a showing of prejudice, and plaintiff fails to

point to anything in the record demonstrating he suffered prejudice. See, e.g., Gonzalez v.

Pollution Control Board, 2011 IL App (1st) 093021, ¶ 42 (“A court will find a due process

violation only if there is a showing of prejudice.”). The record shows defendants submitted the

surveillance footage to the trial court for an in camera inspection. After reviewing the

administrative record, the court entered a written order finding there was “sufficient evidence to



                                                -8-
support the decision of the Adjustment Committee ***.” Thus, it appears that, contrary to

plaintiff’s assertion, the surveillance footage did not constitute exculpatory evidence. Moreover,

the surveillance footage is not a part of the record on appeal and, as a result, we must presume

the trial court’s order conformed with the law. See Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92

(1984) (“[A]n appellant has the burden to present a sufficiently complete record of the

proceedings *** to support a claim of error, and in the absence of such a record on appeal, it will

be presumed that the order entered by the trial court was in conformity with law and had a

sufficient factual basis.”). Accordingly, we reject plaintiff’s argument.

¶ 27                                    III. CONCLUSION

¶ 28           For the reasons stated, we affirm the trial court’s judgment.

¶ 29           Affirmed.




                                                -9-